Citation Nr: 0608594	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  04-31 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to March 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas, which denied the claim of 
entitlement to service connection for posttraumatic stress 
disorder (PTSD).  

In September 2005, the veteran presented personal testimony 
at a Travel Board hearing before the undersigned Acting 
Veterans Law Judge.  A transcript of the hearing is of 
record.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required his part.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  These 
provisions include enhanced duties to notify and assist 
claimants.  Considering the record in light of the duties 
imposed by the VCAA and its implementing regulations, the 
Board finds that all development action needed to fairly 
adjudicate the claim on appeal has not been accomplished.  

Entitlement to service connection for PTSD requires a current 
medical diagnosis of PTSD in accordance with 38 C.F.R. § 
4.125; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
evidence that the claimed in-service stressor actually 
occurred.  See 38 C.F.R. 3.304(f) (2005).  

The service personnel records reveal that the veteran served 
in Vietnam from August 5, 1969 to July 28, 1970, with the 
156th Maintenance Company.  The September 2005 hearing 
transcript demonstrates that the veteran's claimed in-service 
stressors include the death of a friend (fellow serviceman) 
and enduring rocket and mortar attacks.  With regard to the 
first stressor, he testified that a fellow serviceman was 
killed when a firing mechanism on a very large gun failed, 
striking him in the head and knocking his eye on to his chin.  
The veteran further testified that he was standing in close 
proximity of the fellow serviceman when the firing mechanism 
failed, and that he now has symptoms of PTSD, specifically, 
nightmares of the incident.  

With regard to the second claimed in-service stressor, 
involving rocket and mortar attacks, the veteran's 
representative maintains that she researched the Air Force 
Historical Unit, and found that the veteran was stationed 
outside of Marble Mountain, which is south of Danang, 
Vietnam.  The representative states that her research also 
reveals that from August 1969 to July 1970, seven major 
attacks occurred in the area of where the veteran was 
stationed, which resulted in three deaths and 40 wounded.  

At the time of the hearing, the veteran submitted a lay 
statement, accompanied by the appropriate waiver, from 
Specialist R. Bigger.  Specialist R. Bigger maintains that he 
served with the veteran in Vietnam from 1969 to 1970, and 
essentially reiterated the veteran's contention that he 
witnessed the death of a fellow serviceman.  The serviceman 
was identified as "Peavy."  Specialist R. Bigger stated 
that he did not recall the first name of the deceased 
serviceman.  During the hearing, the representative suggested 
that the lay statement essentially corroborates the veteran's 
contention that he witnessed the death of a fellow serviceman 
and argued that the claim should be further developed in 
order to verify the claimed in-service stressors.  

A review of the claims file demonstrates that the RO has not 
contacted the appropriate sources and attempted to verify the 
veteran's claimed in-service stressors.  Therefore, the Board 
finds that further RO action is needed to ascertain whether 
there is credible supporting evidence that the claimed in-
service stressors occurred, and, if so, whether there is a 
medical link (or nexus) between any corroborated stressors 
and PTSD.  In this regard, the RO must first contact the 
veteran and ask him to provide additional details or 
information regarding the two in-service stressors that he 
has claimed.  

Secondly, the RO should contact the United States (U.S.) Army 
and Joint Services Records Research Center (JSRRC) and 
attempt to verify the veteran's claimed in-service stressors.  

Following receipt of a response from JSRRC, and based on a 
review of the complete record, the RO should determine if the 
veteran has any verified in-service stressors (i.e. the RO 
should determine whether there is credibile supporting 
evidence that the claimed in-service stressor occurred).  If, 
and only if, the RO determines that the veteran has a 
verified in-service stressor or stressors, the RO should 
schedule the veteran for VA psychiatric examination to obtain 
an opinion as to whether there is a medical link (or nexus) 
between any verified stressor and a diagnosis of PTSD, 
established in accordance with 38 C.F.R. § 4.125 (2005).  

Accordingly, this claim is REMANDED to the RO, via the 
Appeals Management Center (AMC), for the following actions:

1.  Request that the veteran provide 
specific information, including the exact 
dates, locations, names of other persons 
involved, units involved etc., relating 
to his claimed service stressors.  The 
veteran should be advised that this 
information is necessary to obtain 
supportive evidence of the claimed 
stressful events in service and that he 
must be specific as possible, because 
without such details an adequate search 
for verifying information cannot be 
conducted.  Specifically, the veteran 
should be advised that he should provide 
corroborating evidence that may support 
his statement that he was subjected to 
mortar/rocket attacks and that he 
witnessed a fellow soldier die.  Afford 
the veteran an opportunity to submit 
and/or identify any alternate available 
sources that may provide credible support 
regarding his claimed stressors.

2.  Take steps to verify that Specialist 
Ronald Bigger served with the veteran 
during his Vietnam service.  These steps 
should be documented.  If unsuccessful, 
the veteran should be given an 
opportunity to submit information showing 
that Specialist Ronald Bigger served with 
him while he was in Vietnam.

3.  Contact the JSRRC and inform them of 
the veteran's claimed in-service 
stressors of witnessing a soldier die 
(whose last name may have been Peavy) and 
of being under rocket and mortar attacks 
during his Vietnam service from August 
1969 and July 1970.  Inform them that the 
veteran was with the 156th Maint. Co. 
USARPAC.  Request that JSRRC provide any 
available information which may 
corroborate the veteran's alleged 
stressors.  

4.  After the aforementioned development 
is accomplished, make a specific 
determination, based upon the complete 
record, as to whether the veteran's 
claimed in-service stressors occurred, 
and if there is credible supporting 
evidence that the claimed in-service 
stressors occurred, provide details as to 
the nature of the stressors.  

5.  If, and only if, it is determined 
that the veteran has a verified in-
service stressor or stressors, schedule 
the veteran for VA psychiatric 
examination to determine whether there is 
a nexus between the verified in-service 
stressor or stressors and the current 
diagnosis of PTSD.  

Note that a diagnosis of PTSD must be 
established in accordance with 38 C.F.R. 
§ 4.125(a), which mandates that for VA 
purposes, all mental disorder diagnoses 
must conform to the fourth edition of the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV).  

The veteran's entire claims file, to 
include the service medical records and a 
copy of this REMAND, must be made 
available for review by the examining 
physician.  A notation to the effect that 
this record review took place should be 
included in the physician's report.  All 
appropriate tests and studies are to be 
performed.  All medical findings are to 
be reported in detail.  

If the diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
(1) whether each claimed in-service 
stressor, verified by the agency of 
original jurisdiction (AOJ), was 
sufficient to produce PTSD; (2) whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link (or 
nexus) between a diagnosis of PTSD and 
one or more of the verified in-service 
stressors.  The physician's report should 
include a complete rationale for all 
opinions expressed.  

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims file.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have an adverse effect on 
the claim.  

7.  The RO should readjudicate this 
claim, and if the benefits sought on 
appeal remain denied, the veteran should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal.  The 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Osborne
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

